DETAILED ACTION
Claim Objections
Claim 19 is objected to because of the following informalities:  
In line 2 of claim 19, “third” should be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 8, 12 – 14, 16, 17, 19, 20, 22, 37, 38 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2020/0303361 to Shih.
Regarding claim 1, Shih teaches An integrated circuit (IC) package (Figs. 3A & 3B), comprising: 
a package substrate (200’) having a first face and an opposing second face (annotated Fig. 3B below); and 

    PNG
    media_image1.png
    711
    653
    media_image1.png
    Greyscale
a microelectronic assembly, coupled to the package substrate by package interconnects (Fig. 3A, 216), the microelectronic assembly comprising: 
a first IC structure (210) having a first face and an opposing second face (annotated Fig. 3B), wherein the first face of the first IC structure is at least partially between the second face of the package substrate and the second face of the first IC structure, and the first face of the first IC structure is coupled to the second face of the package substrate by the package interconnects, 
a second IC structure (250) having a first face and an opposing second face, wherein the first face of the second IC structure is at least partially between the second face of the first IC structure and the second face of the second IC structure, a bonding material (280), bonding the second face of the first IC structure and the first face of the second IC structure, and 
a via (Fig. 3A, 230), comprising an electrically conductive material, the via having at least a portion in the first IC structure, at least a portion in the second IC structure, and extending through the bonding material.
Regarding claim 2, Shih teaches an IC package, wherein the via is configured to provide electrical coupling between one or more components of the first IC structure and one or more components of the second IC structure.
Regarding claim 3, Shih teaches an IC package, wherein the package interconnects include die-to- package interconnects.  
Regarding claim 6, Shih teaches an IC package, wherein: the via is one of a plurality of vias, and each via of the plurality of vias has at least a portion in the first IC structure, at least a portion in the second IC structure, and extends through the bonding material. See Fig. 3B.
Regarding claim 8, Shih teaches an IC package, wherein: the first IC structure includes a plurality of interconnects in one or more insulating layers (256D) of a metallization stack of the first IC structure, and the second IC structure includes a plurality of interconnects in one or more insulating layers of a metallization stack of the second IC structure.
Regarding claim 12, Shih teaches an IC package, wherein the portion of the via in the second IC structure is coupled to one or more of the plurality of interconnects of the second IC structure. See Fig. 3B.
Regarding claim 13, Shih teaches an IC package, wherein the portion of the via in the first IC structure is coupled to one or more of the plurality of interconnects of the first IC structure. See Fig. 3B.
Regarding claim 14, Shih teaches an IC package, wherein the portion of the via in the first IC structure is coupled to one or more of the package interconnects. See Fig. 3B.
Regarding claim 16, Shih teaches an IC package, wherein a surface area of the first face of the second IC structure is different from a surface area of the second face of the first IC structure.
Regarding claim 17, Shih teaches an IC package, further comprising: a third IC structure (250’) having a first face and an opposing second face, wherein the first face of the third IC structure is at least partially between the second face of the first IC structure and the second face of the third IC structure, and the first face of the third IC structure is coupled to the second face of the first IC structure by die-to-die interconnects.
Regarding claim 19, Shih teaches an IC package, wherein: the IC package further includes a fourth IC structure (second IC labeled 250’) having a first face and an opposing second face, wherein the first face of the fourth IC structure is at least partially between the second face of the third IC structure and the second face of the fourth IC structure, a further bonding material, bonding the second face of the third IC structure to the first face of the fourth IC structure, and a further electrically conductive via having at least a portion in the third IC structure, at least a portion in the fourth IC structure, and extending through the further bonding material.
Regarding claim 20, Shih teaches an IC package, wherein the further via is configured to provide electrical coupling between one or more components of the third IC structure and one or more components of the fourth IC structure. See Fig. 3B.
Regarding claim 22, Shih teaches an IC package, wherein the portion of the further via in the third IC structure is coupled to one or more of the die-to-die interconnects. See Fig. 3B.
Regarding claim 37, Shih teaches an IC package, wherein the via extends between the second face of the second IC structure and the first face of the IC structure. See Fig. 3B.
	Regarding claim 38, Shih teaches an IC package, wherein the via is a continuous via extending from the second face of the second IC structure, through the second IC structure, the bonding material, and at least partially into the first IC structure. See Fig. 3B.
	Regarding claim 44, Shih teaches an integrated circuit (IC) package, comprising: 
a package substrate; and 
a microelectronic assembly, coupled to the package substrate by package interconnects, the microelectronic assembly comprising: 
a first integrated circuit (IC) structure, comprising first interconnects, the first IC structure having a first face and an opposing second face; 
a second IC structure, comprising second interconnects, the second IC structure having a first face and an opposing second face; 
a bonding interface where the second face of the first IC structure is bonded with the first face of the second IC structure; and a via extending from the second face of the second IC structure to the first face of the second IC structure, through a bonding interface between the second IC structure and the first IC structure, and into the first IC structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 23 – 25, are rejected under 35 U.S.C. 103 as being unpatentable over Shih.
Regarding claim 4, Shih does not teach an IC package, wherein the package interconnects include solder. Solder is a well-known material, commonly used for connecting conductive elements. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate solder into the package interconnects since it is a known material that is well suited for the intended use.
Regarding claim 5, Shih does not teach an IC package, wherein the package interconnects include an anisotropic conductive material. Anisotropic conductive materials a well known in the semiconductor art and are commonly used in interconnect structures. It would have been obvious to one or ordinary skill in the art at the time the invention was filed to use an anisotropic conductive material since it is a known material that is well suited for the intended use.
Regarding claim 23, Shih does not teach an IC package, further comprising a mold material. It is well known in the art to enclose IC packages in a mold. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to enclose the IC package in a mold since it is desirable to protect the structure from damage.
	Regarding claim 24, Shih does not teach an IC package, further comprising a heat spreader. Heat spreaders are well known devices in the semiconductor art. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach a heat spreader, since it is desirable to remove excessive heat from the device.
	Regarding claim 25, Shih teaches an IC package, wherein the package substrate includes an organic material (¶ [0026]). Shih does not teach an IC package that includes one or more of a ceramic material. Ceramics are known materials commonly used in semiconductor packages. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use one or more of a ceramic material since it is a known material that is well suited for the intended use.
Allowable Subject Matter
Claims 39 – 43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest an IC package as recited in claim 39 and particularly including “a microelectronic assembly, coupled to the package substrate by package interconnects . . . a first integrated circuit (IC) structure, comprising first interconnects, and a second IC structure, comprising second interconnects.”
Claims 7, 9 – 11, 15, 18, 21 and 45 – 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 12 – 13, filed April 4, 2022, with respect to the rejection(s) of claims 1 – 6, 17, 19, 20 and 22 – 25 under 35 USC § 102 and35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Application Publication No. 2020/0303361 to Shih.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814